Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 11/08/2019, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement filed 11/08/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the attached NPL does not contain a publication date and the attachment is 7 pages, not 12 pages as suggested by the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 11/08/2019 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claims reciting “wherein the browser has an extension that performs said detecting, and the browser without the extension does not have any functionality that can perform said detecting.”; however, in claim 1, 8 and 15, The claim reciting that the browser is doing the detecting. It is unclear if it actually the browser or the extension that is doing the detecting step.

The Claims reciting “wherein the browser has an extension that performs said detecting, and the browser without the extension does not have any functionality that can perform said detecting.”. One with ordinary skill in the art would know that all browser can detect downloaded file. It is unclear what they claim is referring to when the browser does not have any functionality that can performing said detecting…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafi (Pub. No.: US 2018/0218155 A1).
Regarding claims 1, 8 and 15, Grafi discloses a method of downloading a file in response to a user input made through a browser, comprising:
detecting by the browser/email application that the user input is to download a file from email application or web (detecting of the user download files/web content/documents from the web [Grafi; ¶60, 64]);
issuing a request by the browser to a file sanitation server to sanitize the file to remove embedded codes in the file and return the sanitized file (perform data sanitization or CDR process for the suspected content to remove portion of content, parse input content, object, etc., from the suspected content and to create a modified content to disarm malicious content [Grafi; ¶60-64; fig. 5-11 and associated texts]); and
upon receiving the sanitized file by the browser, saving the sanitized file in a folder where the user can open the sanitized file (forward the modified/reconstructed content to the recipient computing device to be stored and viewable by the user [Grafi; ¶60-64, 72; fig. 5-11 and associated texts]). Grafi does not explicitly discloses the user using the browser to download; however, one with ordinary skill in the art would use a browser to download content from the web. It would have been obvious before the effective filing date of the claimed invention to modify Grafi to use a web browser to download content from the web with the motivation for easier control functions.

Regarding claims 3, 10 and 17, Grafi discloses further comprising: downloading the file by the browser in response to the user input, wherein the request includes the downloaded file 

Regarding claims 4, 11 and 18, Grafi discloses wherein the request includes a location of the file to be downloaded (the downloaded content is download to set directory [Grafi; ¶60-64, 70-72; fig. 5-11 and associated texts]).

Regarding claims 5, 12 and 19, Grafi discloses wherein the browser is running in an isolated execution space (implementing a sandbox environment for security measure [Grafi; ¶10, 70-72]).

Regarding claims 6 and 13, Grafi discloses wherein the browser is running inside one of a plurality of virtual machines that are isolated from each other and executing in a same physical machine (running inside a sandbox or VM for security measure [Grafi; ¶10, 66-67, 70-72]).

Regarding claims 7, 14 and 20, Grafi discloses wherein the browser is running inside an application execution space that is provisioned in said one of the plurality of virtual machines [Grafi; ¶10, 66-67, 70-72].

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafi (Pub. No.: US 2018/0218155 A1) in view of Sachdeva et al. (Pub. No.: US 2009/0094301 A1; hereinafter Sachdeva).
claims 2, 9 and 16, Grafi does not explicilty discloses wherein the browser has an extension that performs said detecting, and the browser without the extension does not have any functionality that can perform said detecting; however, in a related and analogous art, Sachdeva teaches this feature.
In particular, Sachdeva teaches a browser extension for detecting of download JavaScript from a website [Sachdeva; ¶27-29, claim 15]. It would have been obvious before the effective filing date of the claimed invention to modify Grafi in view of Sachdeva with the motivation to use extension to detect special content to support format that is not normally supported/unviewable.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432